Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s request for continued examination filed May 4, 2022 is acknowledged.  Claims 1, 15-16, and 19 are amended and claims 4 and 9-10 are cancelled.  Claims 1-3, 5-8, and 11-19 are pending and further considered on the merits.
Response to Amendment
In light of applicant’s amendment, the examiner modifies the grounds of rejection set forth in the office action filed February 25, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the direction of throughflow of hydraulic fluid to be screened" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination, the examiner is interpreting claim 4 to recite a screening element “wherein the main body tapers in a direction of throughflow of hydraulic fluid to be screened”.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 recites a screening element “positioned in a hydraulic line” without positively reciting the hydraulic line in the claims.  Claim 13 is construed as an intended use claim, since applicant does not recite a system comprising a screening element, hydraulic line, etc.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 5-8, and 11-19 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Glaser et al., US 5449459 (Glaser).
Regarding claim 1, Glaser discloses a screening element (abstract, figs. 3-10) comprising:
A main body (REF 60/70/80/90) having a screening region (‘distal dome-shaped perforated area’, figs. 3-6) that covers over an inner cross section of the main body, is formed integrally with the main body (figs. 3-6), and closes off the main body in a manner of a bottom of a cup (figs. 3-6);
The screening region having an inlet side (convex side of REF 60/70/80/90) and an outlet side (concave side of REF 60/70/80/90);
Apertures (REF 68-69) extending through the screening region from one side to the other (figs. 7-10); and
Wherein the inlet side of the screening region is formed as a convex dome (figs. 3-6) in relation to the outlet side of the screening region, the outlet side of the screening region is formed in cross section substantially to a segment of a circle (see “dome”, Claim 1), and the screening region closes off the main body on the outlet side (figs. 3-6).
The examiner notes applicant’s usage of the terminology drawn to the ‘inlet’ and ‘outlet’ are provided patentable weight inasmuch as they designate a side of an aperture.  Without further structural description pertaining to the recited inlet/outlet side, the examiner interprets either side of an aperture to be configured for fluid input/output.
Regarding claim 2, Glaser discloses a screening element wherein the main body has a form of a frustum or cone (figs. 4-5).
Regarding claim 4, Glaser discloses a screening element wherein the main body tapers in a direction of throughflow, i.e. from inlet to outlet and vice-versa, along said screening element (figs. 3-6).
Regarding claim 6, Glaser discloses a screening element wherein the apertures form multiple concentric circular regions and transitions between a set of multiple circular regions of the convex done formed by the screening region that are stepped (C3/L56-68).
Regarding claim 7, elements drawn to the method of manufacture do not impart patentable weight to device/apparatus claims.  Furthermore, Glaser discloses a screening element having the same proposed structure as recited in the claims, therefore, no difference arises through the method of manufacture (see MPEP 2113).
Regarding claim 8, Glaser discloses a screening element produced from a stainless metal or a stainless metal alloy (C12/L22-29).  Additionally, elements drawn to the method of manufacture do not impart patentable weight to device/apparatus claims.  Glaser discloses a screening element having the same proposed structure/composition as recited in the claims, therefore, no difference arises through the method of manufacture (see MPEP 2113).
Regarding claim 11, Glaser discloses a screening element wherein the apertures have rounded edges (figs. 7, 10).
Regarding claim 12, Glaser discloses a screening element wherein the apertures are conically formed (figs. 8-9).
Regarding claim 14, Glaser discloses a screening element wherein each of the apertures extend through the screening region in a longitudinal direction (figs. 3-6).
Regarding claim 15, Glaser discloses a screening element wherein the main body (i.e at REF 62/72/82/91, figs. 3-6) extends upwardly from the screening region such that the outlet side (concave side of REF 60/70/80/90) of the screening region is at the bottommost position of the screening region that closes off the interior main body in the manner of the bottom of a cup (figs. 3-6).
Regarding claim 16, Glaser discloses a screening element wherein the main body has a form of the frustrum of a cone (figs. 4-5) that tapers in a direction of throughflow of fluid.  The examiner notes materials worked upon by a device or apparatus (i.e. hydraulic fluid) do not impart patentable weight to the claim (MPEP 2115).  In this case, the examiner interprets the throughflow of hydraulic fluid to be purely functional without a structural counterpart.
Regarding claim 17, Glaser discloses a screening element wherein the screening region is convexly shaped (figs. 3-6).  The examiner notes materials worked upon by a device or apparatus (i.e. hydraulic fluid) do not impart patentable weight to the claim (MPEP 2115).  In this case, the examiner interprets the throughflow of hydraulic fluid to be purely functional without a structural counterpart.
Regarding claim 18, Glaser discloses a screening element wherein the apertures form multiple concentric circular regions between circular regions of the screening region that are stepped (C3/L56-68).
Regarding claim 19, Glaser is relied upon in the rejections set forth above, there being no new element provided over those in the claims rejected above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glaser in view of Flaugher et al., US 7127908 (Flaugher).
Regarding claim 3, while Glaser discloses a screening element wherein the apertures are arranged in multiple concentric circles (C3/L56-68), Glaser does not explicitly disclose that said apertures are in the form of a kidney shape.  However, Flaugher discloses a filter support device (abstract, figs. 1, 4-5) comprising a screening element (REF 16, figs. 1, 4-5) having multiple kidney-shaped apertures (REF 60, fig. 5) arranged concentrically about an axis.  
At the time of invention, it would have been obvious to one having ordinary skill in the art to modify the screening element of Glaser to have kidney-shaped apertures as described in Flaugher since it has been shown that such an arrangement is effective in maintaining components within a filter housing while allowing adequate throughflow. 
Furthermore, it would have been obvious to one having ordinary skill in the art to utilize kidney-shaped apertures (in light of Glaser and Flaugher) since it has been held that such changes in shape are matters of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed shape is significant (MPEP 2144.04, Section I/IV).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIRK R BASS whose telephone number is (571)270-7370. The examiner can normally be reached 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIRK R. BASS
Primary Examiner
Art Unit 1779



/DIRK R BASS/Primary Examiner, Art Unit 1779